      USDC IN/ND case 2:18-cv-00309-JTM document 47 filed 12/28/20 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

 CARMEN CARTER-LAWSON,                              )
                                                    )
 Plaintiff,                                         )
                                                    )
 v.                                                 ) Case No. 2:18-CV-00309-JTM-JEM
                                                    )
 CITY OF GARY and OFFICER ANTONIO                   )
 JOHNSON                                            )
                                                    )
 Defendants.                                        )


                            STIPULATION OF DISMISSAL

       Plaintiff, CARMEN CARTER-LAWSON, by counsel, Ivan E. Bodensteiner, and
Defendants, CITY OF GARY and ANTONIO JOHNSON improperly named as OFFICER
ANTONIO JOHNSON, by counsel, Tolbert & Tolbert LLC, move the Court for dismissal, with
prejudice, of the Plaintiff’s cause of action against the CITY OF GARY and ANTONIO
JOHNSON improperly named as OFFICER ANTONIO JOHNSON in its entirety.

      As grounds for this request, Plaintiff shows to the Court that all disputes with the
Defendants, CITY OF GARY and ANTONIO JOHNSON improperly named as OFFICER
ANTONIO JOHNSON, have been resolved and fully settled.



 /s/ Candace C. Williams                        /s/ Ivan E. Bodensteiner
 Shelice R. Tolbert, 22522-45                   Ivan E. Bodensteiner
 Candace C. Williams, 34257-45                  7 Napoleon Street
 Tolbert & Tolbert LLC                          Valparaiso, IN 46383
 1085 Broadway, Suite B                         Attorney for Plaintiff
 Gary, IN 46402
 Attorneys for Defendants




                                            1
   USDC IN/ND case 2:18-cv-00309-JTM document 47 filed 12/28/20 page 2 of 2


                                                     Respectfully submitted:


                                                     TOLBERT & TOLBERT LLC

                                                     /s/ Candace C. Williams
                                                     Shelice R. Tolbert, 22522-45
                                                     Candace C. Williams, 34257-45
                                                     Attorneys for Defendants
                                                     1085 Broadway, Suite B
                                                     Gary, IN 46402
                                                     Ph: 219-427-0094
                                                     Fx: 219-427-0783
                                                     Stolbert@tolbertlegal.com
                                                     Cwilliams@tolbertlegal.com




                                CERTIFICATE OF SERVICE
         I hereby certify that on the 28th day of December 2020, I caused a true and correct copy of
the foregoing document to be served using the CM/ECF system, which sent notification of such
filing to all counsel of record as follows and/or by depositing same in the Certified and the U.S.
Regular Mail with proper postage affixed thereto:


                                      Ivan E. Bodensteiner
                                        7 Napoleon Street
                                      Valparaiso, IN 46383




                                                     TOLBERT & TOLBERT LLC

                                                     /s/ Candace C. Williams
                                                     Shelice R. Tolbert, 22522-45
                                                     Candace C. Williams, 34257-45




                                                 2
